Title: James Madison to A. G. Monroe, 12 November 1833
From: Madison, James
To: Monroe, A. G.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr 12. 1833.
                            
                        
                        I have received your letter of the 29. Ult. I sincerely regret that the situation which suggested it is such
                            as you describe it: and it would well accord with my good wishes that a more eligible one could be substituted, but that
                            in which I am placed does not permit me to take the step to which your letter points. The numerous applications I have
                            received for interpositions in behalf of individuals desirous of employment and in the Federal government obliged me to
                            decline the task altogether, and in the observance of this rule to give answers, in cases, some of them of a pressing
                            character, with which a compliance in your case, would be inconsistant. It gives me pleasure that you have friends that
                            you are ready to serve you, and that the other personal considerations to which you refer are such as speak for
                            themselves, and may be expected to have the influence due to them. With this explanation to which I hope you will do
                            justice, I tender you my friendly respect and good wishes.
                        
                            
                                J. M
                            
                        
                    